Citation Nr: 0423510	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  01-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for essential tremors for 
accrued purposes.  



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney 



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from February 1944 
to March 1946.  He was awarded the Purple Heart and the 
Combat Infantryman Badge.  He died in March 2000.  The 
appellant is the veteran's surviving spouse.

This appeal arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to accrued 
benefits under 38 U.S.C.A. § 5121 based on a claim of service 
connection for tremors that was pending at the time of the 
veteran's death.  The appellant has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution. 

The appellant testified before an RO hearing officer in 
October 2001.  


FINDINGS OF FACT

1.  The veteran suffered a concussive closed head injury 
during combat.  

2.  A diagnosis of essential tremors has been given. 

3.  Competent medical evidence relates essential tremors to 
an in-service head injury.  



CONCLUSIONS OF LAW

Essential tremors for accrued purposes were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154, 5101, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has satisfied the notification requirements of the VCAA.  
In a rating decision, a statement of the case (SOC), and in a 
letter to the appellant, the RO provided notice of the law 
and regulation concerning accrued benefits.  The decision 
below is favorable to the appellant.  Accordingly, the Board 
is satisfied that sufficient relevant evidence has been 
obtained, the appellant has been given notice of the evidence 
necessary to prevail and the division of responsibility for 
submitting such evidence, and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. 
§ 5103A (West 2002).

Factual Background

The veteran's service medical records (SMRs) reflect that he 
suffered shrapnel wounds of the left upper arm in November 
1944.  5-months of hospitalization ensued.  In December 1944, 
X-rays showed several metallic bodies still in the left upper 
arm.  The RO granted service connection for residuals of 
these wounds in March 1946.

The veteran submitted a claim for service connection for 
tremors in June 1993.  He submitted private medical evidence 
of severe intention tremor and a history of lacunar infarct.  

In May 1994, J. C., M.D., reported that the veteran suffered 
essential tremors since immediately after active service, 
which apparently was not a familial tremor.  The physician 
state that another private neurologist, Dr. M., agreed with 
that assessment. 

In May 1994, Dr. M. indicated that the tremor was probably 
post concussive in origin but that many factors had affected 
the tremors.  

In August 1996, the Board denied the claim as not well 
grounded.  

In July 1997, the chief resident neurologist at a VA Medical 
Center noted that the veteran had no family history of 
tremor.  The neurologist noted that the history of the 
tremors dated back to a closed head wound during active 
service.  The doctor noted that cause and effect 
relationships are nearly impossible to determine at such a 
late date; however, the physician felt nevertheless that a 
service-connected origin should be considered.  

In December 1997 Dr. C. noted that numerous neurologists had 
evaluated the veteran and concluded that the diagnosis was 
essential tremor, which, more likely than not, was caused by 
service wounds.  

In a May 1999 statement the veteran indicated that when he 
was wounded he and two other servicemen were under heavy 
enemy fire.  An 88 explode to his left.  His helmet was 
knocked off and he sustained a shoulder wound and a 
concussion.

In December 1999, the Board determined that sufficient new 
and material evidence had been submitted to reopen the claim.  

In January 1999, B. G., M.D., noted significant bilateral 
tremor in the arms.  The tremor appealed to be an intention 
tremor, rather than those associated with Parkinson's 
disease.  

The veteran died in March 2000 of renal failure.  

In January 2001, the appellant applied for service connection 
for tremors for accrued benefits purposes.  The RO denied the 
claim in April 2001.  

In October 2001, the appellant testified before an RO hearing 
officer that the veteran had been struck on the head during 
combat and had a scar on the top of his forehead to prove it.  
He had told her that the wound had left him unconscious for a 
while.  She recalled that his tremors began shortly after 
discharge from active service.

In July 2003, a VA neurologist reviewed the claims file and 
noted the two medical opinions received earlier.  The 
neurologist opined that the veteran suffered from "essential 
trauma", a progressive neurological disease.  The 
neurologist felt that the veteran's trauma was highly 
unlikely related to the wound sustained in 1944 and that 
"essential trauma" was a common disorder of unknown 
etiology, but might be of familial origin.  The neurologist 
also felt that an old lacunar infarct noted previously, had 
not contributed to the "trauma" affecting both upper 
extremities.  

Legal Analysis 

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors, as provided by 
law. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).  Additionally, where a veteran served 
continuously 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and a disease of 
the central nervous system becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

The appellant is contending that the veteran's essential 
tremors were caused by' a head injury which occurred while 
the veteran was in combat.  A review of the record reflects 
that the veteran was in combat with the enemy and did sustain 
shrapnel wound to the left shoulder.  The veteran had 
indicated that he sustained a concussion when he was wounded.

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps of the above mentioned 
analysis, the Board notes that because the veteran is a 
combat veteran, his assertions are sufficient to establish 
that he sustained an injury during combat, even though no 
official record of such treatment exists.  38 U.S.C.A. 
§ 1154(b); Collette v. Brown, 82 F.3d 389 (1996).  The Board 
further finds that there is satisfactory lay evidence of 
service incurrence of a head injury and that the evidence for 
this fact is consistent with the circumstances, conditions, 
or hardships of such service.  Concerning the third step, in 
Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
the use of the phrase "service connection" in that statute 
refers to proof of service incurrence or aggravation, rather 
than to the legal standard for entitlement to payment for 
disability.  Thus, the Board must still determine whether the 
evidence favoring service connection is at least in 
equipoise.  

In this regard, competent medical evidence for service 
connection is in controversy.  Three physicians have argued 
for service connection.  First, Dr. C. noted a link to active 
service and noted that there was no familial history of the 
disorder.  This is persuasive, as it eliminates the familial 
connection as a possible alternate etiology, which is 
important in this difficult case.  Dr. C. found it more 
likely than not that essential tremor was related to a combat 
wound.  

Second, Dr. M. felt that the veteran's tremors were probably 
(or likely) to be post concussive.  This is significant 
because the veteran reported a concussion during active 
service and reported that his symptoms began shortly after 
active service, when there was less likelihood of 
intercurrent cause of the tremors.  

Third, the chief resident neurologist at a VA Medical Center, 
after correctly noting (1) that there was no familial 
history; (2) that there had been a head injury during active 
service; and, (3) that an accurate etiology was almost 
impossible to obtain, found nevertheless that a service-
connected origin should be considered.  The Board finds the 
above opinions to be based on essentially correct facts and 
therefore persuasive.  

The sole medical opinion arguing against service connection 
was offered by a VA neurologist who reviewed the claims file.  
The neurologist has opined that there is no relationship 
between "essential trauma" and a concussive injury 
consistent with a mortar explosion that resulted in the 
veteran's shrapnel wounds of the arm and shoulder.  The 
neurologist mentioned familial sources as a possible 
alternate etiology.  However, as previously indicated the 
veteran's physician had noted that there was no familial link 
in this case.  As such, the Board finds the VA opinion to be 
slightly less persuasive. 

Because an element of doubt has arisen, the benefit of the 
doubt doctrine must be employed.  After consideration all the 
evidence of record, the Board finds that the evidence is in 
relative equipoise and that therefore the benefit of the 
doubt doctrine is for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The claim of entitlement to service connection for essential 
tremor for accrued purposes is therefore granted.   


ORDER

The appellant's claim for service connection for essential 
tremors for accrued benefits purposes is granted.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



